                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


MATHESON TRI-GAS, INC.                          :          CIVIL ACTION NO. 2:16-cv-1303

VERSUS                                          :          UNASSIGNED DUTY JUDGE

WILLIAMSON GENERAL
CONTRACTORS, INC.                               :          MAGISTRATE JUDGE KAY


                                        JUDGMENT


       For the reasons stated in the Report and Recommendation [doc. 87] of the Magistrate Judge

previously filed herein, determining that the findings are correct under the applicable law, and

noting the lack of objections to the Report and Recommendation in the record;

       IT IS ORDERED that the Motion to Dismiss for Lack of Jurisdiction [doc. 72] be

GRANTED and that all claims against Taiyo Nippon Sanso Corporation be DISMISSED

WITHOUT PREJUDICE for lack of personal jurisdiction under Federal Rule of Civil Procedure

12(b)(2).

       THUS DONE AND SIGNED in Chambers this 11th day of February, 2019.
